184 So. 2d 225 (1966)
John Wesley BUCHANAN, Appellant,
v.
The STATE of Florida, Appellee.
No. 65353.
District Court of Appeal of Florida. Third District.
March 22, 1966.
Robert L. Koeppel, Public Defender and Phillip A. Hubbart, Asst. Public Defender, for appellant.
Earl Faircloth, Atty. Gen., and Herbert P. Benn, First Asst. Atty. Gen., for appellee.
Before TILLMAN PEARSON, CARROLL and SWANN, JJ.
PER CURIAM.
John Wesley Buchanan brings this appeal from the trial court's summary denial of his second motion for relief pursuant to Criminal Procedure Rule I, F.S.A. ch. 924 Appendix. Appellant alleges in the motion now before us that the State knowingly used perjured testimony in his trial. The allegation is confined to the bare statement "that the prosecutor knowingly used perjured testimony of the State's principal witness, Louise Doti, and three police officers." This bare allegation without a supporting factual basis is insufficient to require the trial court to conduct a full evidentiary inquiry into all of the evidence *226 presented at the trial. See Gammage v. State, Fla.App. 1964, 162 So. 2d 529; Austin v. State, Fla.App. 1964, 160 So. 2d 730; Sears v. United States, 5th Cir.1959, 265 F.2d 301.
A second ground suggested in the motion is that appellant's counsel did not have adequate time to prepare for trial. This allegation was insufficient under the rule stated in McCray v. State, Fla.App. 1966, 181 So. 2d 729; and State v. Daniels, Fla.App. 1965, 178 So. 2d 44. Cf., Watson v. State, Fla.App. 1964, 169 So. 2d 887.
Affirmed.